UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 99-4342
JOHN WAVERLY PARROTT, a/k/a
Johnny Claggett,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Herbert N. Maletz, Senior Judge, sitting by designation.
(CR-97-473)

Submitted: December 14, 1999

Decided: January 13, 2000

Before MICHAEL and TRAXLER, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William B. Purpura, LAW OFFICES OF WILLIAM B. PURPURA,
Baltimore, Maryland, for Appellant. Lynne A. Battaglia, United
States Attorney, Odessa P. Jackson, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant John Waverly Parrott was convicted of conspiracy to
distribute crack cocaine; two counts of distribution of crack; one
count of possession of crack with intent to distribute; and one count
of being a felon in possession of a firearm. He contends that the evi-
dence was insufficient to sustain the last four of these convictions (all
but the conspiracy conviction). We review his contentions to deter-
mine whether the record contains "substantial evidence, taking the
view most favorable to the government, to support" the judgment
below. Glasser v. United States, 315 U.S. 60, 80 (1942). Applying
this standard, we affirm.

With respect to the drug-related convictions, the evidence below
indicated that Parrott ran a distribution ring in Silver Spring, Mary-
land, in which he supplied street-level dealers with individually pack-
aged crack doses. An undercover police officer bought drugs from
two of these dealers on June 25, 1996. Both dealers received their
merchandise from Emmanuel "Peewee" Anderson, who worked
exclusively for Parrott and who, upon receipt of some of the proceeds
from the sales, promised to deliver them to Parrott.

On the day of these two sales, the police searched Parrott's home
and found most of the cash that the undercover officer had used in his
purchases. They also found two crack pipes and four tenths of a gram
of crack. Witnesses for both the Government and the defense testified
that Parrott did not use crack.

We find in this evidence ample proof that Parrott distributed to
Anderson the drugs that were ultimately sold to the undercover offi-
cer. See United States v. Santana, 175 F.3d 57, 62 (1st Cir. 1999)
(finding sufficient evidence of an association between the defendant
and a drug dealer to establish that the defendant provided the drugs

                     2
sold by the dealer on two occasions). We further hold the jury was
entitled to infer that Parrott, who sold but did not use crack, kept the
crack pipes and small quantity of crack found at his home as an
accommodation for his distributors.

Regarding his conviction for being a felon in possession of a fire-
arm, Parrott challenges only the evidence of possession. This evi-
dence consisted of two handguns recovered from Parrott's residence,
one found near the sofa where he slept and another found in an inop-
erable car next to his house. An expert witness testified for the Gov-
ernment that it is common for crack traffickers to use firearms in their
business. Another prosecution witness reported observing Parrott with
a firearm. We hold that this evidence adequately supports Parrott's
firearms conviction. See United States v. Dunford, 148 F.3d 385, 396
(4th Cir. 1998) (finding sufficient evidence of possession of weapons
based on their presence in places where the defendant would have
been aware of them, the recovery of ammunition for the weapons in
the defendant's bedroom, and a pro-gun sign found in the defendant's
living room).

For the foregoing reasons, we affirm Parrott's convictions. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3